Exhibit (10b)(15)(f)


EXECUTION VERSION





FIFTH AMENDMENT TO
NOTE PURCHASE AGREEMENT
(NEWSTAR COMMERCIAL LEASE FUNDING I, LLC)
THIS FIFTH AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of May 30, 2014 (this
“Amendment”), is entered into by and among NEWSTAR COMMERCIAL LEASE FUNDING I,
LLC, a Delaware limited liability company, as the borrower (in such capacity,
together with its successors and permitted assigns, the “Borrower”), NEWSTAR
EQUIPMENT FINANCE I, LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “NEF”), as the Servicer and as the
originator (in such capacity, together with its successors and permitted
assigns, the “Originator”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as the lender (in such capacity, together with its
successors and assigns, the “Lender”), WELLS FARGO SECURITIES, LLC, a Delaware
limited liability company (together with its successors and assigns, “WFS”), as
deal agent (in such capacity, together with its successors and assigns, the
“Deal Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as the backup servicer (in such capacity, together with its
successors and assigns, the “Backup Servicer”) and the trustee (in such
capacity, together with its successors and assigns, the “Trustee”). Capitalized
terms used and not otherwise defined herein are used as defined in the Agreement
(as defined below).
R E C I T A L S
WHEREAS, the parties hereto entered into that certain Note Purchase Agreement,
dated as of November 16, 2012 (as amended, restated or otherwise modified from
time to time, the “Agreement”); and
WHEREAS, the parties hereto previously amended the Agreement as of September 26,
2013, December 12, 2013, January 30, 2014 and February 28, 2014; and
WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as provided herein.
NOW, THEREFORE, in consideration of the premises, mutual covenants and other
good and valuable consideration contained herein, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:
A G R E E M E N T
Section 1.    Amendments.
Clause (d) of the definition “Turbo Event” in Section 1.1(b) of the Agreement is
amended and restated in its entirety as follows:
“(d)    if, on the first Determination Date occurring two (2) years after the
Closing Date, the ratio of the aggregate Outstanding Amount to the Advance Limit
is less than fifty percent (50%) (unless the Originator has sponsored a
Securitization Transaction);”
Section 2.    Ratification of Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed by all of the parties and
the Agreement as amended by this Amendment shall be read, taken and construed as
one and the same instrument. All references to the Agreement shall be deemed to
mean the Agreement as amended hereby. This Amendment shall not constitute a
novation of the



--------------------------------------------------------------------------------



Agreement, but shall constitute an amendment thereof. The parties hereto agree
to be bound by the terms and conditions of the Agreement as amended by this
Amendment.
Section 3.    Representations. The Borrower, the Originator and the Servicer
each hereby represents and warrants with respect to itself as of the date of
this Amendment as follows:
(a)    it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization;
(b)    the execution, delivery and performance by it of this Amendment are
within its powers, have been duly authorized, and do not contravene (i) its
articles of organization, operating agreement or other organizational documents
or (ii) any Applicable Law;
(c)    no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;
(d)    this Amendment has been duly authorized, executed and delivered by it;
(e)    this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by Insolvency Laws generally or by general principles of equity;
(f)    all representations and warranties set forth in the Agreement are true
and correct as of the date hereof (except those that expressly relate to an
earlier date) and all of the provisions of the Agreement and the other
Transaction Documents, except as amended or waived hereby, are in full force and
effect;
(g)    subsequent to the execution and delivery of this Amendment and after
giving effect hereto, no unwaived event has occurred and is continuing which
constitutes a Turbo Event, an Event of Default, an Unmatured Event of Default, a
Servicer Default or an Unmatured Servicer Default;
(h)    the Agreement continues to create a valid security interest in, and Lien
upon, the Assets in the Asset Pool, in favor of the Trustee, which security
interest and Lien is perfected in accordance with the terms of the Transaction
Documents and is prior to all Liens subject to Permitted Liens; and
(i)    in consideration of the Deal Agent, the Backup Servicer, the Trustee and
the Lender entering into this Amendment, the Borrower, the Originator and the
Servicer hereby waive, release and discharge the Deal Agent, the Backup
Servicer, the Trustee, the Lenders or any of their respective officers,
employees, representatives, agents, counsel or directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known to the extent that any of the
forgoing arose, on or prior to the date hereof, out of or from or in any way
related to or were in connection with the Agreement or the Transaction
Documents, including, without limitation, any action by such Persons, or failure
of such Persons to act, under the Agreement or the other Transaction Documents
on or prior to the date hereof, except, with respect to any such Person being
released hereby, any actions, causes of action, claims, demands, damages and
liabilities arising out of such Person’s gross negligence or willful misconduct
in connection with the Agreement or the other Transaction Documents.
Section 4.    Liens. Each of the parties hereto affirms any liens and security
interests created and granted by it in the Agreement or the other Transaction
Documents and agrees that this Amendment shall in no manner adversely affect or
impair such liens and security interests. In addition, each of the parties



--------------------------------------------------------------------------------



hereto agrees to execute and file any documents necessary to make this paragraph
accurate as of the date hereof.
Section 5.    Conditions. The effectiveness of this Amendment is subject to the
delivery to the Administrative Agent of this Amendment duly executed by each of
the parties hereto.
Section 6.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
(b)    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)    This Amendment may not be amended or otherwise modified except as
provided in the Agreement.
(d)    Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
(e)    This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
NEWSTAR COMMERCIAL LEASE FUNDING I, LLC, as Borrower
By:
NEWSTAR FINANCIAL, INC.,
as Designated Manager

By:/s/ JOHN J. FRISHKOPF    
Name:    John J. Frishkopf    
Title:    Treasurer    
NEWSTAR EQUIPMENT FINANCE I, LLC, as Servicer and Originator
By:
NEWSTAR FINANCIAL, INC.,
as Designated Manager

By:/s/ JOHN J. FRISHKOPF    
Name:    John J. Frishkopf    
Title:    Treasurer    


[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]



S‑1

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
By:/s/ GREG WILLIAMSON    
Name:    Greg Williamson    
Title:    Vice President    






[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]






--------------------------------------------------------------------------------





WELLS FARGO SECURITIES, LLC,
as Deal Agent
By:/s/ GREG WILLIAMSON    
Name:    Greg Williamson    
Title:    Vice President    






[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]




--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
By:/s/ BRETT HUDSON    
Name:    Brett Hudson    
Title:    Assistant Vice President    




[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer
By:/s/ BRETT HUDSON    
Name:    Brett Hudson    
Title:    Assistant Vice President    






[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]




--------------------------------------------------------------------------------





Acknowledged and agreed to as of
the date first written above.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Hedge Counterparty




By:/s/ JOE HUNTER                    
Name:    Joe Hunter                    
Title:    Authorized Signatory                












